Citation Nr: 0708963	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  01-07 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty from October 
1993 to April 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, granted service connection for migraine 
headaches, rated 10 percent, effective April 3, 2000 (day 
after discharge from active duty).  In December 2002, the 
Board undertook development of evidence under then existing 
authority.  In November 2003, the case was remanded for 
additional development and initial RO consideration of 
additional evidence obtained.  A March 2005 rating decision 
granted an increased rating of 30 percent for the migraine 
headaches effective April 3, 2000.  Because that rating is 
less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with 
the rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In October 2005, the case was again 
remanded for additional development.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran's migraine headaches were very frequent, completely 
prostrating and prolonged or that they produced severe 
economic inadaptability. 


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine headaches is 
not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As indicated above, the appeal here is from the rating 
decision that granted service connection and assigned the 
initial rating.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An April 2001 statement 
of the case (SOC), properly provided notice on the downstream 
issue of an increased initial rating.  A September 2006 
supplemental SOC (SSOC) readjudicated the matter.  The 
veteran has had full opportunity to participate in the 
adjudicatory process; he is exercising his right to appeal 
the rating assigned/pursue a higher disability rating.  

Regarding the duty to assist, the veteran was provided VA 
evaluations.  The RO obtained identified pertinent records 
for which the veteran provided releases.  Per the October 
2005 Board remand, the RO asked the veteran to identify (and 
provide necessary releases for records of) all providers (VA 
and non-VA) who treated or evaluated him for migraine 
headaches at any time since his separation from service in 
April 2000, specifically to include the treatment records 
(identified by the veteran in March 2003) from W. K. Ebert, 
M.D..  He did not respond to that request.  Since these are 
private records, VA is not able to obtain them without the 
veteran's cooperation.  VA's duty to assist is met.   

B.		Factual Background

Service medical records show that on several occasions the 
veteran was seen for migraine headaches.  On January 2000 
medical evaluation for Physical Evaluation Board proceedings, 
it was noted that he had a past medical history significant 
for migraine headaches.

On June 2000 VA examination, the veteran described symptoms 
of his headache episodes as sound and light sensitivity, 
nausea, hot and cold chills, dizziness, sweating, and spots 
in his eyes.  He reported that the symptoms occurred 
constantly, and that he took pain relievers and anti 
inflammatory medications.  A December 2000 addendum notes 
that the veteran has a very low level of functioning during 
his migraine attacks.  He had to have bedrest in a dark room 
due to photophobia.

In a February 2001 statement, the veteran asserted that he 
had migraines at least once a month, sometimes twice, and had 
had to call in sick at work due to the headaches.

On his August 2001 VA Form 9, the veteran stated that he was 
denied entry into the National Guard.  He also stated he did 
not receive a promotion at his current job because of too 
many days missed from work due to his migraine headaches.  He 
identified a private physician who was treating his 
migraines.  He reiterated that he averaged 2 headaches per 
month, and that the migraines were definitely hindering him 
from performing his work duties.

On a March 2003 VA Form 21-4142, W.K. E, M.D., stated 
"working on effective abortive therapy for migraines may 
need to start on prophylactic."

On December 2004 VA examination, the veteran reported his 
migraines occur twice a month.  He stated he was currently 
employed as a food clerk in a grocery store.  He described 
his present symptoms as headaches starting on the right side 
of the forehead, going into the temple after increasing in 
intensity, and becoming pounding in nature.  He stated that 
he develops nausea and vomiting, and has dizziness, 
lightheadedness and crying spells.  He is sensitive to light 
and sound and has to cover his right eye.  He stated the 
headaches always occur on the right side.  He reported that 
without medication, the headaches would last for 48 hours, 
and with medication, they would last 24 hours.  He related 
that of the twice monthly episodes, one would be sufficiently 
minor to allow him to continue to function without many 
problems.  However, the other episode could be quite severe, 
requiring that he go outside, or sit for a while, or go home 
and lie down, apply ice packs, take five Excedrin tablets and 
then a shot of whisky in an effort to sleep.  Physical 
examination was unremarkable.  The examiner commented that 
the veteran had headaches more or less regularly about twice 
a month, resulting in one episode that was minor or mild, and 
another episode where it was more severe resulting in 
prostration and stoppage of work.

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.
Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO 
increased the rating for the veteran's migraine headaches to 
30 percent for the entire appeal period.  As the Board finds 
that the rating assigned encompasses the greatest degree of 
impairment due to migraine shown at any time during the 
appellate period, "staged ratings" are not warranted.

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  
Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

In exceptional cases where the schedular evaluations are 
found inadequate the case may be referred for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321(b). 

The record includes service medical records and reports of 
two VA examinations (in June 2000 and in December 2004) 
noting the frequency and characteristics of the veteran's 
migraine headaches during the period of time under 
consideration, (from April 3, 2000 to the present).  
Examiners (specifically in December 2004) have noted that the 
veteran reports headaches on the average of about twice a 
month, with one episode rather minor or mild in nature and 
relieved by medication, enabling him to function normally, 
and the other episode more severe, and not immediately 
relieved by medication (allegedly impacting on regular daily 
activities and interfering with employment), lasting one day 
if he took medication, two days if he did not .  Thus, by the 
veteran's own account he clearly does not have very frequent 
completely prostrating and prolonged episodes of migraine 
headaches.  It is also noteworthy that the his description of 
his headaches has been accepted at face value, and is 
uncorroborated, as he has declined to provide releases for 
records of private providers of treatment for his headaches.  
While VA has received a brief notation from the veteran's 
private treatment provider regarding treatment to relieve and 
prevent the headaches, such notation does not corroborate the 
degree of severity, duration, or frequency of the headaches, 
and is of minimal value in rating the disability.  
Furthermore, while the veteran alleges he was denied 
promotion due to his migraines, he has provided no 
corroboration from his employer to that effect.  Even if this 
were so, it would not establish severe economic 
inadaptability, as he continues to be gainfully employment in 
regular employment. 

Regarding the veteran's argument that because of his 
migraines he was denied entry into the U.S. National Guard, 
it is noteworthy that percentage ratings represent, to the 
extent possible average impairment in earning capacity 
resulting from the disability being rated.  A thirty percent 
rating is quite consistent with impairment sufficient to 
preclude participation in rigorous military duties.

In light of the foregoing, the Board concludes that the 
schedular criteria for the next higher, 50 percent, rating 
for migraine headaches are not met.  Referral for 
extraschedular consideration is not indicated, as factors 
suggesting schedular criteria might be inadequate, such as 
marked interference with employability due to, or frequent 
hospitalizations for, migraine headaches, are not shown.  See 
38 C.F.R. § 3.321.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.


ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


